Bigelow, J.
Inasmuch as this court has no general jurisdiction in cases of fraud,* we can take cognizance of this cause only so far as special jurisdiction is given by St. 1852, c. 197, entitled “ an act further to protect trade marks.” By reference to that statute, it will be found that the only power conferred by it on this court is to authorize the restraint by injunction of the fraudulent use of trade marks and other similar devices, employed “for the purpose of falsely representing any article to be manufactured by ” a person or firm who did not in fact make it. To enable a party to maintain a bill in equity under the provisions of this statute, he must therefore allege and prove such fraudulent use for the purpose of effecting such false representation.
This case is set down for hearing on bill and answer. The answer is sworn to, the oath of the defendant thereto not having been waived by the plaintiffs. By a familiar rule in proceedings in chancery, when a case is set down for hearing on bill and answer, without proofs, the answer of the defendant under oath is conclusive as to all material facts averred in the bill and fully and distinctly denied by the answer. In the case at bar, the bill states a case clearly within the statute above cited. But the essential averments, in the bill, of a fraudulent use of the plaintiffs’ name by the defendant, for the purpose of falsely represent* *383ing articles to have been made by them, which were in fact manufactured by the defendant, are particularly and fully traversed by the answer. It is very clear, therefore, upon the case, as it is now presented, that the plaintiff cannot maintain his bill. Bill dismissed.

 But see St. 1855, c. 194, § 1, cited ante, 193, note.